Title: To James Madison from John P. Mumford, 19 September 1808
From: Mumford, John P.
To: Madison, James



Sir
Columbian Insurance Office, New-York, September 19th. 1808.

We take the Liberty to Inclose Sundry Papers relative to the Capture and Condemnation of the American Ship Mars Charles Henry Master on her Passage from Savannah to London.
This Vessel was Carried into Passage in Spain and Condemned by the Council of Prizes at Paris, under the Milan Decree for being bound to a British Port.  She was Insured at this Office, And the Company have paid a Total Loss thereon, of Fifteen Thousand and Forty three Dollars & Fifty Eight Cents, Including the Proportion of Expences arising on the Same
Will you be pleased to Cause these Documents to be laid before our Government, that the necessary steps may be taken to procure Redress.  In behalf of the Company, I have the Honor to be Very Respectfully Sir Yr. Most Obt. Servt.

Jno P MumfordPrest.



P. S.  The late Owner of the Ship Mars States that she was not spoken on her Passage by any Vessel whatever, and that she was loaded entirely with American Produce, The Property of Mr. Wm. Muse of Savannah (an American Citizen) who Chartered the Ship.  The Cotton and Rice he raised on his own Plantation.  Should any further Information be required by Government on this Case, the Company will at Once Communicate it.

